ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is deemed to be directed to an unobvious improvement to a material comprising a nanocellular single crystal and to a turbine engine component comprising a structure at least partially formed from a nanocellular single crystal nickel-based material over Son et al. (20140363676A1) which teaches a material comprising a nanocellular single crystal.
Regarding claim 10 and all the claims that depend on claim 10, prior art fails to teach or fairly suggest a nickel-based material having pores and ligaments in the range of 0.05 to 100 microns having a thermal diffusivity in the range of 0.0002 cm{circumflex over ( )}2/s to 0.02 cm{circumflex over ( )}2/s and a thermal conductivity in the range of 0.024 W/mK to 9.4 W/mK..
Regarding claim 15 and all the claims that depend on claim 15, prior art fails to teach or fairly suggest a plurality of pores and ligaments in the range of 0.05 to 100 microns, an overall cooling effectiveness in the range of from 0.4 to 1.0 and a mass flow rate in the range of from 1e-2 to 1e-7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of eight patent publications.
US7144220B2, US20070237669A1, US20100031775A1, US20100324193A1, US8327911B2, US20120231340A1, US20140044951A1, and US20160251772A1 cited to show a material comprising a nanocellular material.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745